Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The Applicant submitted an original claim set dated 8/30/2019, directed to a method claim set. Then on 11/13/2019, Applicant submitted a claim amendment canceling claims 1-6 and adding new claims 7-26. However, Applicant did not use proper status indicators for new claims 7-26 in the submission dated 11/13/2019. For the purposes of examination, the Examiner will treat claims 7-26 as if they bear the status indicator “New”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “an actuator” in lines 1-2, and it is unclear to the examiner whether Applicant means to introduce a second actuator in claim 12, since an actuator was already introduce in claim 7, line 7, from which claim 12 depends. For the purposes of examination, the Examiner will treat claim 12 as if it is introducing a second actuator. 
Claim 13 is similarly rejected by virtue of its dependency upon claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0144419 to Timm et al.
Regarding claim 20, Timm et al. discloses an inflation device (formed by syringe 110 and display device 150) configured for use with a medical device (gastric band system 10), the inflation device (formed by syringe 110 and display device 150) comprising:
a body component (syringe barrel 114) comprising a fluid reservoir (interior of syringe barrel 114);
a plunger (plunger 112) configured to increase or decrease pressure within the fluid reservoir (interior of syringe barrel 114) of the body component (syringe barrel 114) by displacing the plunger (plunger 112) with respect to the body component (syringe barrel 114) (paragraph 32);
a sensor assembly comprising:
a pressure sensor (pressure sensing component 130) in communication with the fluid reservoir (interior of syringe barrel 114) (paragraph 28) and configured to measure pressure within the fluid reservoir (interior of syringe barrel 114) (paragraph 28); and
a transmitter (transmitter associated with wireless transmission) in communication with the pressure sensor (pressure sensing component 130) and configured to transmit a wireless signal representative of the pressure measured by the pressure sensor (pressure sensing component 130) (paragraph 30).
Regarding claim 21, Timm et al. discloses the claimed invention as discussed above concerning claim 20, and Timm et al. further discloses that the transmitter (transmitter associated with wireless transmission) is a radio wave transmitter, a Bluetooth transmitter, and/or a Wi-Fi transmitter (paragraph 36 discloses that the transmitter can communicate via Wi-Fi or RF transmission).

Claim(s) 7-8, 10, 12-15, 18-21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,453,091 to Taylor et al. 
Regarding claim 7, Taylor et al. discloses an inflation device (syringe 16, see Fig. 11) configured for use with a medical device (such as a balloon catheter; col. 8, lines 4-10), the inflation device (syringe 16) comprising:
a body component (syringe barrel 22);
a pressurization component (plunger 24) configured to increase or decrease pressure within the body component  (interior of syringe barrel 22) by displacing the pressurization component (plunger 24) with respect to the body component (syringe barrel 22) (col. 7, line 64 – Col. 8, line 10);
an actuator (trigger 28 and handle 29) operably connected to the pressurization component (plunger 24) and configured to displace the body component (syringe barrel 22, relative to the plunger 24);
a pressure sensor (a piezoresistive semiconductor transducer 42) in communication with the body component (syringe barrel 22) and configured to measure pressure within the body component  (interior of syringe barrel 22) (col. 10, lines 35-39); and
a transmitter (transmission module 400) in communication with the pressure sensor (transducer 42) and configured to transmit a wireless signal representative of the pressure measured by the pressure sensor (transducer 42) (col. 10, lines 35-46).
Regarding claim 8, Taylor et al. discloses the claimed invention as discussed above concerning claim 7, and Taylor et al. further discloses that the transmitter (transmission module 400) is a radio wave transmitter (RF; col. 10, lines 25-29), a Bluetooth transmitter, and/or a Wi-Fi transmitter.
Regarding claim 10, Taylor et al. discloses the claimed invention as discussed above concerning claim 7, and Taylor et al. further discloses a sensor assembly that comprises the pressure 
Regarding claim 12, Taylor et al. discloses the claimed invention as discussed above concerning claim 10, and Taylor et al. further discloses that the sensor assembly further comprises a second actuator to transition the inflation device from a power save mode to a full power mode (buttons 408, 410 which cause a transition from an RF transmission module off mode to a full power mode; see col. 19, lines 17-19. The examiner has interpreted the RF transmission module being off as being a power save mode as claimed).
Regarding claim 13, Taylor et al. discloses the claimed invention as discussed above concerning claim 12, and Taylor et al. further discloses that the second actuator is a momentary switch (408, 410 are switches, col. 19, lines 17-19).
Regarding claim 14, Taylor et al. discloses the claimed invention as discussed above concerning claim 10, and Taylor et al. further discloses that the sensor assembly further comprises a circuit board (circuit board 446) coupled to the pressure sensor (piezoresistive semiconductor transducer 42) (by way of ceramic substrate 44, conductive pads 436, conductive rubber member 442; col. 12, lines 35-52). 
Regarding claim 15, Taylor et al. discloses the claimed invention as discussed above concerning claim 7, and Taylor et al. further discloses further comprising an indicator (pressure information 412) configured to communicate whether the inflation device (syringe 16) is connected to another device (remote console 402) (if no connection were established, the pressure information could not be displayed on remote console 402). 
  Regarding claim 18, Taylor et al. discloses the claimed invention as discussed above concerning claim 7, and Taylor et al. further discloses that the pressure sensor is any one of a pressure transducer (piezoresistive semiconductor transducer 42), a piezoresistive strain gauge, a capacitive diaphragm, an electromagnetic diaphragm, an a potentiometric gauge.
 Regarding claim 19, Taylor et al. discloses the claimed invention as discussed above concerning claim 7, and Taylor et al. further discloses that the body component (syringe barrel 22) and 

Regarding claim 20, Taylor et al. discloses an inflation device (syringe 16, see Fig. 11) configured for use with a medical device (such as a balloon catheter; col. 8, lines 4-10), the inflation device (syringe 16) comprising:
a body component (syringe barrel 22) comprising a fluid reservoir (interior of syringe barrel 22);
a plunger (plunger 24) configured to increase or decrease pressure within the fluid reservoir (interior of syringe barrel 22) of the body component (syringe barrel 22) by displacing the plunger (plunger 24) with respect to the body component (syringe barrel 22) (col. 7, line 64 – Col. 8, line 10);
a sensor assembly comprising:
a pressure sensor (a piezoresistive semiconductor transducer 42) in communication with the fluid reservoir (interior of syringe barrel 22) and configured to measure pressure within the fluid reservoir (interior of syringe barrel 22) (col. 10, lines 35-39); and
a transmitter (transmission module 400) in communication with the pressure sensor (transducer 42) and configured to transmit a wireless signal representative of the pressure measured by the pressure sensor (transducer 42) (col. 10, lines 35-46).
Regarding claim 21, Taylor et al. discloses the claimed invention as discussed above concerning claim 20, and Taylor et al. further discloses that the transmitter (transmission module 400) is a radio wave transmitter (RF; col. 10, lines 25-29), a Bluetooth transmitter, and/or a Wi-Fi transmitter.
Regarding claim 23,
Regarding claim 24, Taylor et al. discloses the claimed invention as discussed above concerning claim 23, and Taylor et al. further discloses that the actuator is a momentary switch (408, 410 are switches, col. 19, lines 17-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., in further view of U.S. Patent No. 5,562,621 to Claude et al. 
Regarding claim 9, Taylor et al. discloses the claimed invention as discussed above concerning claim 7, but Taylor et al. does not expressly state that the transmitter is configured to transmit data via any one of a pulsed infrared light and a pulsed visible light.
Claude et al. teaches an inflation device (portable medical device 12) configured for use with a medical device (balloon catheter 16), the inflation device (portable medical device 12) comprising: an inflation/deflation control device (18); a pressure sensor (pressure sensor 32); a transmitter (transmitter 42) configured to transmit a wireless signal representative of the pressure measured by the pressure sensor (col. 2, lines 57-60 and col. 7, lines 29-34); and a display device (remote console 14) configured to receive the wireless signal transmitted by the inflation device transmitter (transmitter 42; col. 7, lines 29-34) and also configured to display real-time pressure data within the body component (col. 4, lines 65-68). Claude et al. also teaches that the display device (remote console 14), and that communication between the inflation/deflation control device (18) and the display device (remote console 14) is facilitated by pulsed infrared light (abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to have modified the transmission means of the device of Taylor et al. to utilize infrared light to facilitate communication between the inflation device and the display . 

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., as applied to claims 10 and 20 above, respectively, in further view of U.S. Patent No. 5,318,533 to Adams et al. 
Regarding claim 11, Taylor et al. discloses the claimed invention as discussed above concerning claim 10, and Taylor et al. further discloses that the sensor assembly is configured to continuously transmit data when in the operable configuration (col. 20, Iines 23-41 and 47-50), but Taylor et al. does not expressly teach that the sensor assembly further comprises a pull tab configured to electrically isolate a battery from a circuit board when the pull tab is in place and wherein the sensor assembly is configured to continuously transmit data when the pull tab is removed.  
Adams et al teaches that it is known to have a pull tab configured to electrically isolate a battery from a circuit board when the pull tab is in place (46; col 4, Ins 5-14) for the purpose of providing for an insulating strip electrically isolating the batteries from the circuit, i.e. during storage or shipping, that can be removed when the device is to be used (col 4, Ins 5-14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device as taught by Taylor et al. with the removable pull tab as taught by Adams et al. for the purpose of providing for an insulating strip electrically isolating the batteries from the circuit, i.e., during storage or shipping, that can be removed when the device is to be used (col. 4, lines 5-14 of Adams et al.).
Regarding claim 22, Taylor et al. discloses the claimed invention as discussed above concerning claim 20, and Taylor et al. further discloses that the sensor assembly is configured to 
Adams et al teaches that it is known to have a pull tab configured to electrically isolate a battery from a circuit board when the pull tab is in place (46; col 4, Ins 5-14) for the purpose of providing for an insulating strip electrically isolating the batteries from the circuit, i.e. during storage or shipping, that can be removed when the device is to be used (col 4, Ins 5-14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device as taught by Taylor et al. with the removable pull tab as taught by Adams et al. for the purpose of providing for an insulating strip electrically isolating the batteries from the circuit, i.e., during storage or shipping, that can be removed when the device is to be used (col. 4, lines 5-14 of Adams et al.).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., in further view of U.S. Publication No. 2004/0122369 to Schriver et al. 
Regarding claim 16, Taylor et al. discloses the claimed invention as discussed above concerning claim 7, but Taylor does not expressly teach one or more lights configured to illuminate fluid within the inflation device. 
Schriver et al. teaches that it is known to have wherein one or more lights are configured to illuminate fluid within an injector device (paragraph 22) for the purpose of illuminating the fluid within the syringe to identify any air bubbles in the fluid (paragraph 22). 
It would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention to have modified the device of Taylor et al., to include the one or more lights as taught by Schriver et al for the purpose of illuminating the fluid within the body component to identify any air bubbles in the fluid (paragraph 22 of Schriver et al.).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., in further view of U.S. Publication No. 2014/0275935 to Walsh et al. in further view of U.S. Publication No. 2005/0148869 to Masuda.
Regarding claim 17, Taylor et al. discloses the claimed invention as discussed above concerning claim 7, and Taylor et al. discloses wireless data transmission to a remote console (remote console 402), but Taylor et al. does not expressly teach any one of a bar code and a QR code.
Walsh et al. teaches a communication technique for conveying information (data) from a medical measurement or therapeutic device (medical device 260; paragraph 100) to a portable handheld display device (patient interface 250 of encounter module 200 is a tablet; paragraph 99), the communication technique utilizes computer readable information that is a QR code to convey connection data (paragraph 100).
Masuda teaches that computer readable information, like QR codes (paragraph 26), are useful for conveying information such as command instructions to be executed by a system to perform predetermined operations (abstract). Masuda further teaches that QR codes are in a two-dimensional format that is optically readable by a camera or decodable by a computer device (paragraph 26). QR codes can easily be made to be very unique/specific and can encode for a significant amount of information (abstract, and paragraph 19 discusses how bar codes are limited in their usefulness because bar codes have small code capacity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to have used a computer readable information data communication technique utilizing a QR code for conveying connection data between a medical measurement or therapeutic device to a portable handheld display device as taught by Walsh et al. in the device of Taylor et al. to provide connection data from the inflation device to the portable handheld display device/remote console of the device of Taylor et al., since using QR codes is a known data communication technique for enabling the conveyance of data between two components of a system in the relevant medical art (paragraph 100 of Walsh et al.), and since QR codes provide a two-dimensional format that is easy to use and optically readable by a camera or decodable by a computer device (paragraph 26 of Masuda). Transmission of information/data that is in the form of printed codes read by a .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., in further view of U.S. Publication No. 2007/0213656 to Ferdinand.
Regarding claim 25, Taylor et al. discloses the claimed invention as discussed above concerning claim 20, but Taylor et al. does not expressly state that the sensor assembly further comprises an indicator light configured to communicate whether the inflation device is connected to another device, as recited in claim 25.
Ferdinanad teaches that it is known to utilize an indicator light (indicator 154, which is a light, paragraph 29) on a remote console (output device 150 or as part of the LCD display, paragraph 29) configured to communicate whether the inflation device (formed by reservoir 110, fluid 112 and expandable member 128; see Fig. 1) is connected to another device (wirelessly connected to output device 150) (if no connection were established, the pressure information/signal 140 could not be displayed on remote console by way of indicators 154).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Taylor et al., by adding one or more lights as taught by Ferdinand to the LCD display of Taylor et al. (as taught by paragraph 29 of Ferdinand) for the purpose of providing an alternative or additional indication that the wireless signal is received, and thus indicating that the inflation device is connected to the remote console (paragraphs 22, 27, 29 of Ferdinand).
 

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBER R STILES/Primary Examiner, Art Unit 3783